Case: 4:20-cr-00741-MTS Doc. #: 67 Filed: 08/05/21 Page: 1 of 14 PageID #: 104




                                  UNiT:ED STA.'fES btstRICT COURT
                                  "EASTERN DISTRICTOF MISSOURI
                                         EASTERN DIVISION

     UNITED STATES OF AMERlCA,                          )
                                                        )
         Plaintiff,                                     ).
                                                        }
                                                        )    No. 4:20~CR-00741 MTS (SPM)
                                                        )
     WENDELL
     - -· . . BRYANT
                . ·- . , .                              )
                                                        )
         Defendant.                                     )

                                     GUILTY PLEA AGREEMENT

            Come now the parties apd hereby agree, \!S follows:

    1. PARTIES:

           The pa1ties are the defendant Wendell Bryant,_represented by defeqse counsel Joel J.

    Schwartz; and the Uni.tcd .States of America (he:rei11after "Unite9 States 11    or   "Government';),

    represented
      .
                by the Office of the UnJted ·Sta,tes Att9rney for the Ea.stern District of Mis~ouri.. This

    agreement does not, ai:id ;is not intended to,'bind apy governtnental office or agency other than the

   Pnhed States Attorney for the Eastern District of Missoµri. The Court is n.eithcr a party       tc;i   nor

   bound by this agreement.

   2. GUILTY PLEA:

           Pursuant to Rule ) l(c)(l){A), Federal Rules of Crimfoa,I Procedure, in exchange fof the

   defendant's voluntary plea of guilty·to Gount_s I and H of the Indictment, the government agrees

   _that no further federal prosecution will be brought in. t,his bi~trict relative ;to th_e defendant's

   conspiracy to defraud Vantage Credit Union, Neighbors CreditU,nion, Together Credit.Union, and
Case: 4:20-cr-00741-MTS Doc. #: 67 Filed: 08/05/21 Page: 2 of 14 PageID #: 105




   USAA from in or a}?outSeptember20.19 to in or aboutNovember 2019, pf which th:~ government

   is. aware at this time.

           In. addition, the. parties agree that the U.S. Sentencing Guidelines Total Offense Level

   analysis agreed to by the parties herein is the result of 11egotiation and led, in part, to the guilty

   plea. The parties further agree that either party may request a sentence above or below the U.S.

   Sentencing Guidelines range (combination of Total Offense Level and Criminal History Category)

   ultimately determined by the Court pursuant to any ch11pter of the Guidelines and Title ·18~ United

   States Code, Section 3553(a). The parties further agree that notice of any such request will be

   given no later than te~ days prior to senlencing and that said notjce shall specify the legal and

   factual bases for the re·quest.

           The defendant also agree~, pursuant to the guilty plea to Counts I and II, to forfeit to the.

   United States all property subjectto forfeiture under.the applicablestatute(s),

   3; ELEMENTS:

           As to CountI, the defendant admits to knowingly violating Title 18, United States Code,

   Section 1349, and admits thcrc'isa factual basis'for the plea and furtherfully under~tands that.the

   elements of the crime are:

           One; dcfenda·nt and co-defe11dant, agreed to try to accomplish a comrh9nand unlawful plan

   fo commitbank fraud;-

           Two; defendant knew the unlawfql_ purpose of the plan and willfully joined in it.

           As to Count II; the defendant admits to knowingly violating Title I 8, United States Code,

   Section 1344, and .admits there js a factual basis for the plea and furthedully understands that the

   elements. of the crime ;tre:


                                                     2
Case: 4:20-cr-00741-MTS Doc. #: 67 Filed: 08/05/21 Page: 3 of 14 PageID #: 106




           One, the defendant knowingly, exccut~d       a scheme to defraud a financial   institution by

   means of material false or fraudulent representations;

           Two, the defendant did so with intent to .defraud; and

           Three, the finandal institution was a financial institution within the meaning of Title l8,

   United. States Code, S_ectioh 20, S'ubsection,2, the accounts of which.are insured by the N~tional

   Credit Union Share Insurance Fund.

   4. FACTS:

           The parties ag1:ee that the facts in this c;ase ,ire as follows and that the government would

   prove. these facts beyond a reasonable doubt if the case wei·e.to. go to trial. These facts may b_e

   considered as relevantconduct pursuant to Sectio'n l B1.3:

           Defendant Wendell Bryant is the registered owner ofUCity Convenience Mart; LLGwith

   a busfncss address of 8509 Olive 'Boulevard. 'UCity Mini_ Ma:r:t, the same business at the sarne

   locatiQri operating under a different name, has a primary phone number of (XXX) XXX-1000 and

   a fax number of (XXX) XXX-2261. Phone number (XXX) X,"\X-1000 is associated with

   defendant Bryant on multiple accounts and databases.

          STL Power Motors has a motor vehicle dealer registration with ti1e Missouri Department

   ofRev~nue (hereinafter "DOR"), which-allows STL Power Motors to buy and sc]l vehicles in the

   State of Missouri. The dealer application filed with DOR Iists L.M., an, associate of defendant

  Bryant, as the owner ofSTL Power Motors. STL Power Motors reported to the DOR that it did

   not sell any cars in the year 2019.

          Beginning in or around September 2019 and continuing through on or about November

  2019; in the Eastern District of Missouri, defendant Bryant and co-d~fendant Ciera Moreland,


                                                    3
Case: 4:20-cr-00741-MTS Doc. #: 67 Filed: 08/05/21 Page: 4 of 14 PageID #: 107




   did voluntarily and intentionally combine, 'conspire, confederate and agree with each other, to

   coinrhit bank fraud, that is, knowingly executing; or attempting to execute, a scheme or artifice to

   defraud a financial institution, by means of false or fraudulent pretenses, representations or

   promises, in violation of Title I 8, United States Code, Sectiqn 1344.

            The primary purpose of the conspiracy was for d¢fendarit Wendell Bryant and co-defendant

   Ciera Moreland to fraudulently obtain loans from financial institutions to purchase vehicles that

   were not in the custody or control of STL Power Motors. It was part of the conspiracy that co-

   defendant Moreland submitted auto loan applications to Vantage Credit Ur,iion, Neighbors Credit

   Uniorr,, Together Credit Union, and USAA for the stated purpose of purchasing automobiles frotn

   S'fL Power Motors. It was further pmt of the con$piracy that defendant Bryant caused the fax

   transmission .of automobile purchase orders to Vantage.Credit Union, Neighbors Credit Union,

   Together Credit Union, and USAA for vehicles that were not in the custody or control of STL

   Power Motors using fax. number (XXX)-XXX ~226 l.

            [t    was further part of the conspiracy that co defendant Moreland submitted false and
                                                           0




   fraudtilent pay stubs from People's Health Centers. to Together Credit Union in order to obtain the

   auto   loan.   Co-defendant Moreland also listed People's Health Center as her employer on each of

   the auto loan applications. At no point in 2019 was co-defendant Moreland employed by People's

   Health Centers. Butforthe false and fraudulent misrepresentations made by defendant Bryant and

   co-defendant Moreland on the loan applications to Vantage Credit Union, Neighbors Credit Union,

   Together Credit Union, and USAA, those financial institutions would not have issued theloans to

   co-defendant Moreland.




                                                     4




                                    \
                                                    I
       Case: 4:20-cr-00741-MTS Doc. #: 67 Filed: 08/05/21 Page: 5 of 14 PageID #: 108

•.J>




                   Once co.-defendant Moreland obtained the· loan proceeds from Vantage Credit lJnion,

           Neighbors Credit Union, J'ogethe(Credit Union, and USAA the funds were deposited into a Bank

           of A111erica (hereitJafter "BOA"} account in the nam~ of STL Power Motors, Account # XXX:X

           XX'x.X 5574. 'The BOA account was opened upder STL Power Motors a:s anSCoq)Oratipri, with

           defendant Bryant and L.M. listed as the individual (,)!JStomcrs.

                  It was further part of the conspiracy that on November 4, 2019, STL Power Motoi-s wrote

           Check #5013 in the amount of $24,887 to co-defendant Moreland for "property." The check was

           signed by defendant Bryant and endorsed by co-defendant .Morela11d. Co-defendant Moreland

           deposited Check #5013 into her Commerce B11_nk Account#XXXXX6920.

                  1t was further part of the conspiracy that on November 8, 2019; one citshier' s·check totaling

           $15,950 was purchased by STL Power Motors and made payable to "D and .C to Your.Rescue,

           LLC:' Co-dcfcndantMoreland incorporated "D and C to Your Rescue, LLC'-' with the           Missouri

           Secretary of State on March 10, 2016. The cashier's check made out to "D and C to Your Rescue,

           LLC" was endorsed by co-defe.ndant Moreland and deposited into her PNC Bank business

           checking account in the name ofD and C to Your Rescue, LLC with an .account number of

           #XXXXXX2576.

                  In between.on or about September 2019 and on or about November 2019, defenda'ntBryant

           and co-defendant Moreland conspired to obtain three loans in connection with false and fraudulent

          ,vehi9le. purchases from three separate financial institutions in the Eastern District of Missouri.

          .Spe~incally, Vantage Credit Union, headquartered· in Bridgeton, Missouri. in the Eastern District

           of Missouri, a financial institution within the meaning of Title 18_, United States Code, Section 20,

           Subsection 2, the accounts -of which are insured by the National Credit Union Share Insurance


                                                            5
Case: 4:20-cr-00741-MTS Doc. #: 67 Filed: 08/05/21 Page: 6 of 14 PageID #: 109




   Fund; Neighbors Credit Union, headquartered in St. Louis, Missouri in the Eastern District of

   Missouri, a :financial institution withi11 the meaning of Title 18, United States Code, Section 20,

   Subsection 2, the accounts of which arc i11s~1rcd qy the. Natkinal Credit l)nion   Share Insyi:ancc
   Fund; an·d Together Credit Union, formerlyAnheuser~Buscp.Credit Union, headquartere~:.in St.

   Louis, Missouri in the Eastern District ofMis~ouri, a financial institution witpin the meaning of

   Title   18, United States Code, Section 20, Subsection 2, the accounts of which arc insured,by the
   National Credit Union.Share 1nsurance Fund. Dur.ing the same time period, co-defendant Ciera

   Mo~clan,i:1 initiated contact with a representative of USM from the Eastern District of Missouri

   purportedly to obtain a vehicle loan for a vehicle in the possession of STL Power Motorsi The

   total loss sustar€edby~11. four bank institutions as a result -of the false and fraudulent loan
                    ('    '            \                                                        '


   application( is $130,667. )
                '                 ✓-
                    "··       /
   5. STATUTORY-PENALTIES:

            The defendant fully understands that the maximum penalty provided by law for the crime        I
                                                                                                          f.
   to wli'foh the defendant is pleading guilty under Count I is imprisonment of not more than 30.years,   1


   a fine of not more than $1,000,000, or both such ,imprisonment and fine. The Court may t1lso

   impo~e a: period of supervised rcle~se of not.more than 5 yeat'.S.

            The defendant fully understands that the maximum penalty provided by law for the crime

   to which the defendant is pleading guilty under Count II IS :imprisonment of not more than 30

   years, a. fine ofnot.rriore than $1,000,000, or both-such imprisonment and fine. The Court may

                     a
   .a1$o impose period <)°f supervised rclc~se of not more than 5 .years.

   -6. U.S. SENTENCING GUIDELINES: 2018 MANUAL:


                                                     6
Case: 4:20-cr-00741-MTS Doc. #: 67 Filed: 08/05/21 Page: 7 of 14 PageID #: 110




           The defendant .understands that this offense is-affected by the     U.S. $ente11cing Guidelines.
   and the actual sentenci11g range is dete1mined by both the Total Offense Level and the. Criniinal

   History <:ategory.       Th,e parties agree that the follcYwing   are   the applicable U:S. Sentencing

   Guidelines Total Offense Level provisions.

           ~. Chapter 2 Offense Conduct:

           (1) Base Offense Level: 'the pa"rt,ies agree that th_e ~asc offense level is 7, !1S found    in.

   Section 2B 1.1 (a)(l).
                                                                                                              j
           (2) Specific Offense Characteristics:          The parties agree that the following Specific

   Offense Characteristics apply:

           The patties agree-that 8 levels should be.added pursuant to Section 2B.U (b)( l)(I) because

   the intended loss exceeds $95,000.

           The parties furtheragrcc that 2 levels should be added pursuant to 2B 1.1 (b)(I0)(C}because

   defendant's offense involved sophisticated means and the defendant intentionally engaged in or

   caused .the conduct constituting sophisticated means.

                               Grouping; Acceptance1 and Total Offense Level

           b. Grouping: The parties agree that Counts I and II should be grouped together pursµant

   to Section 3D1.2.        As a result the fotal offense level before accounting for .acceptance of

   responsibility is 17.

           c. Chapter 3 Adjustments:

                   (1) Acceptance of Responsibility: The parties agree that three (3) levels should

   be deducted pursuant to Section 3El .l(a) and (b), because the defendant has clearly demonstrated

   ·acccpt~nce of responsibility and timely notified the government, of the defendant's intention to


                                                      7
Case: 4:20-cr-00741-MTS Doc. #: 67 Filed: 08/05/21 Page: 8 of 14 PageID #: 111




   plead guilty. The parties agree that the defendant's eligibiHty f9r this ,deduction is based upol')

   information presently known. If ,subsequent to the taking of the guilty plea the government

   receives new evidence'o(statements or conduc.t by the defendant which it beiieves ai•e inconsistent

   with defendant's eligibility for this deduction, the government may present said evidence to the
   court, and argue that the defendant should not receive all or part of the deduction pursuant to

   Section 3El. I, without violating the plea agreement:

          d. Estimated Tota) Offense Level:        th~ parties estimate that the Total Offense Level is
   14.

          c. Criminal History: The determination. q:f the defcl1dant's Criminal History Category

   shall be left to the Comt. Either party may challenge, before and at sentencing, the finding of the

   Presehtence Report as to the defendant's cri.mfoal history and the applicable. categ~ry. The

   defendant's criminal history is known to the defendant and is s.~bstantiaJly available..in the Pretrial

   Services. Report.

           f; Effect of Parties' U.S. Sentencing Guidelines Analysis: The parties agree that the

   Court is not bound by the Guidelines analysis agreed to herein. The parties may not have foreseen

   all applicable Guidelines. The Court may, in its discretion; apply or not apply any Guideline

   despite the agreement herein and the parties shall not be permitted to withdraw from the plea

   a.greement.

   7:; WA.IVER OF APPEAL AND POST~CONVICTION RIGHTS:

          a. Aepeal: The defendant has been fully apprised by defense counsel of the defendant's

   rights concerning appeal and fully understands the right to appeal the sentence llnder Title 18,

   United States Code, Section 3742.


                                                     8
Case: 4:20-cr-00741-MTS Doc. #: 67 Filed: 08/05/21 Page: 9 of 14 PageID #: 112




                   (1) Non-Sentencing Issues:          The parties waive all rights to appeal all non-

    jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial

    motions, discovery• .the guilty plea, the constitutionality of the statute(s) to which defendant is

    pleading guilty and whether defe11dant's conduqtfalls within the scope of the·statutc(s).

                   (2) Sentencing Issues: In the event the Court accepts the. plea, i.1<;:cepts the U.S.

    Sentencing Guidelines Total Offense Level agreed to herein, and, after detennining a Sentencing

    Guidelines range, sentences the defendant within or below that- range, then, as part of this

    agreement, the defendant hereby waives all rights to app~al all. sentencing issues other than

    Criminal History, but only if it affects• the Base Offense Level or Criminal History Category.

   Similarly, the Government hereby waives all rights to appeal all sentencing issues other than
                                                                                                  \
                                                                                                      \
   Criminal History, provided the Court accepts the plea, the agreed Total Offense Level and

   sentences. the defendant within or above that range.

           b. Habeas Corpus: The defendant agrees to waive all rights to contest the conviction or

   sentence in any post-conviction proceeding, including one pursuant to Title 28, United States

   Code, Section 2255, except for ciaims of prosecutorial misconduct or ineffective assistance of

   counsel.

           c. Right to Records: The defendant waives all rights, whether asserted directly or by a

   representative, to i·equest from any department or agency of the United States any records

   pertaining to the investigation or prosecution of this case, including any records that may be sought

   urider the Freedom oflnf01mation Act, Title 5, United States Code, Section 522, or the Privacy

   Act, Title 5, United States Code, Section 552(a).




                                                     9
Case: 4:20-cr-00741-MTS Doc. #: 67 Filed: 08/05/21 Page: 10 of 14 PageID #: 113




    8. OTHER:

            a; Disclosures Required by the Uilitcd States Probation Office: The defendant 1!,grees

    to t1;uthfully complete and sign forms as required by the United States Probation Oflice prjor to

    sentencing and conse11ts to the release of thes_e fomis and any supporting documentation· by the

    United States Probation Ofiice to the government.

            b.   Civil or Administrative Actions not Barred; Effect on Other Governmental

    Agencies: Nothing contained herein limits the rights and authority of the United States to take

    any civil, tax, immigration/deportation or administrative action against the defendant.

            c. Supervised Release: P1,Jrsuant to any supervised release term, the Court will impose•

    st~hdard conditions upon the defendant and may imp·ose special conditions related to the crime

    defendant committed. These cqnditions will he restrictions on the defend ant to which the

    defendant will be required to adhere. Violation of the conditions of supervised release resulting

    in revo.cation may require the defendant to serve a tern\ of imprisonment equal to the length of the

    tenn of.supervised release, but not greater than the tenn set forth in Title' 18, United States Code,

    Section 3583(e)(3), without credit for the time served after relea~e. The defendant understands

    that p!'}role has !;,een·abolished.

            d. Mandatory Special Assessment: Pursuant to Title l8, United States Code, S¢.ction

    3013, the Court is required to impose a mandatory special assessment of $100 per count for a total

    of $200 1 which the defendant agrees to pay at the time of sentencing. Money paid by the defendant

    toward any restitution or fine imposed by the Court shall be first used to pay any unpaid mandatory

    special. assessment.




                                                     10
Case: 4:20-cr-00741-MTS Doc. #: 67 Filed: 08/05/21 Page: 11 of 14 PageID #: 114




            e. Possibility of Detention: The defendant may be. ·subject to immediate detention

    pursuant to the provisions of Title 18, United Stat~s Code, Section 3143 ..

            f. Fines, Restitution and Costs of Incarceration and Supervision: The Court may

    impose a fine, restitution (in addition to any penalty authorized by law), costs of incarceration and

    costs of supervision. The defendant agrees that any fine or restitution imposed by the Court will

    he due and payable immediately. Pursuant to Title 18, United States Code, Section 3663A, an

    ordcr.ofrcstitution is mandatory for.all crimes listed in Section 3663A(c}. Regardless of the Count

    of conviction, the amount of mandatory restitution imposed shall include all amounts _allowed by

    Section 3663A(b) and t_he amount of loss agreed to by the parties, iilcludi11g all releva11t conduct

    loss. The dcfe_ndant agrees to provide ful I restitution to all victin:is of all charges in the indictment.

            g! Forfeiture: The defendant agrees the stipulated        fricts above are sufficient to .support
    forfeiture of certain assets pursuantto the applicab,le forfe1ture authorities. The defendant agrees

    the Court may enter ,a consent preliminary order offo1{eitute anr time before sentencing, and such

    Order ~viii become f!I_lal as.to the defendant when .it is issued and wi_]I be part of the sentence;, The

    defend~nt agrees not to object to any administrative, civil or criminal forfeitQre brought against

    ,any assets subject to forfeiture. The defendant will execute· any documents and take all 'steps

    needed to transfer title or ownership of sa.id assets to the government and/or to rebut tbe claims of

    µO:minees and/or alleged third party owners. The defendant knowingly and intelligently 1.vaives all

    constitutional and statutory challenges to .~nyforfeiture carried out. in accordance with this plea

    agreement,. includin•g :l?ut not limitedto ilrnt defendailt was not given adequate notice offorfeiture

    in the charging instrument. The defendant knowingly and voltihtarily waives any right; title, and

    intet~st in .ail items seiz~d by law enforcement officials during the course      of their investigation,

                                                        11
Case: 4:20-cr-00741-MTS Doc. #: 67 Filed: 08/05/21 Page: 12 of 14 PageID #: 115




    whe~her or nqt they arc subject to forfeiture, ahd agrees not to contest the vesting of title        of s.uch
    ·items in the United States. The defendant agrees that said items may be .disposed of by law

    ehforcementofficials in any maimer.

    9; ACKNOWLEDGMENT AND WAIVER OF THE DEFENDANT'S RIGHTS:

             in   pleading guilty, the defendant acknowledges, fully understands and hereby waives his

    rights, including but not limited to: the right to plead not guiltyto the charges; the rightto .be fried

    by   a: jury in   a pubiic and speedy trial; the right to file pretrial motions, including motions to

    suppress or exclude ~vidence; the. right at such ,trial to a presumption of innocence; the right to

    require the governrpent to prove· the elements qf the offon~es against the defendant beyond                    a
    ~ell.SO.n:;J.ble ·doubt; the right not to testify; the right pot.tQ present any evidehce; th.e dghtto be

    prqtec,ted from compelled .self-incrimination; the r\ght .at trial to confront. and cross-examine

    adverse witnesses; the right to testify and present evidence and t~e right to compel the attendance

    ofwitnesses. The-defendant further unde_rstanc:ls thatby this guilty plea, the defendant exptessly

    waives all the rights set forth in this paragraph ..

             The defendant fully understands that the defendant has the right to be represented by

    counsel, and if.necessary, to have the Court appoint .counsel at tdal an.d at every other stage.pf th~

    ·proceeding. The'defendant's counsel has explained these dghtsand the consequences of the Waiver

    of these rights, The defendant .fully understaIJ.ds that,. as a resµJt of try_e gµilty pica, no trial \vil(
                                                                                  I                           ••
                                                                                                                   in

    fact; 0bccur and that the only act.ion remaining to be taken in this cas(, is the imposition of the

    sentence.

             The defendant is fully satisfied with the represent(ltion received from defense counsel. The

    defendant has reviewed the government's evidence and discussed the government's case and all


                                                         12
Case: 4:20-cr-00741-MTS Doc. #: 67 Filed: 08/05/21 Page: 13 of 14 PageID #: 116




    possible defenses and clefense witnesses with defense coun,sel. Defense couns~l has comI?letely

    and satisfactorily explored all areas which the defendant has requested relative to the government's

    case and any defenses.

            The guilty plea could impact defendant's immigrlition status or result in deportation. ln

    particular, if any crime to which• defendant fa p_lcading guilty is an "aggravated felony" as defined

    by Title 8, United States Code, Section 11 Ol(a)(43), removal or deportation is presumed

    mandatory. Defense counsel h~s advised the defendant of the possible immigration consequences,

    including deportation, resulting from the plea.

    10. VOLUNTARY NATURE OF THE GUILTY PLEA AND PLEA AGREEMENT:

            This document constitutes the entire agreement between the defendant and the government,

    and no other promises or inducements have been made, directly or indirectly,. qy any agent qf the

    government, including any Departinentbf Justice attorney, concerning any pie~ to be en.tc.rcd in

    this case. In addition, the defendan.t .states that no person has, dfrectly or indirectly, threatened or

    coerced the defendant to do or refrain fro1:n doing anything in. connection· with any aspect of t_his

    case, including entering a plea of guilt:i:7.

            the defendant acknowledge~ having \1oluntarily entered into both the plea agreement and

    the guilty plea. The defendant further acknowledges that this guilty plea is made of the defendant's

    own free will and that the defendant is, 'in fact, guilty.

    11. CONSEQUENCES OF POST-PLEA MISCONDUCT:

            After pleadfog guilty and before sentencing, if defendant commits any prime, other than

   minortraffic offenses, violates any condition ofrelease that 1'esults in revocation,vio{ates iltifterm

   of this guilty ·plea ·agreement, int~ntionally provides misleading, incomplete 'or untruthful


                                                       13
Case: 4:20-cr-00741-MTS Doc. #: 67 Filed: 08/05/21 Page: 14 of 14 PageID #: 117




    information to the U.S; Probation Office or fails to appear for sentencing, the United States; at i~

    option, may be released from its obligations under this agreement. The Government may a!so, in

    its discretion, proceed with this agreement and may advocate for any sentencing position supported

    by the facts, including but not limited to obstmction of justice and denial of acceptance of

    responsibility.

    12. NO RiGHT TO WITHDRAW GUILTY PLEA:

            Pursuant to Rule 1 l(c) and .(d), Federal Rules of Crtminai Procedt1re, the defendant

    understands that there will be no right to withdraw the plea entered under this agreement, except

    where the Court rejects those portions of the plea agreement which deal with charges the

    government agrees. to dismiss or not to bring.



     r (50 ( J-O Z,
        I   Dae         ·                                 TIF&@~ ECKER
                                                          Assistant Umt¢d StatesAttorney



    1 \10 I i-0 ~1
            Date




                                                     14
